IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 14-262V
                                         Filed: August 6, 2015
                                         (Not to be published)

*************************
MONICA R. BEASON,                         *
                                          *
                    Petitioner,           *
     v.                                   *     Stipulation; Attorneys’ Fees & Costs
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                    Respondent.           *
****************************
Lawrence Gene Michel, Esq., Kennedy, Berkley, et al., Salina, KS, for petitioner.
Ann Martin, Esq., U.S. Dep’t. of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Gowen, Special Master:

        In this case under the National Vaccine Injury Compensation Program,2 I issued
a decision on August 4, 2015, adopting the parties’ stipulation and finding the petitioner
was entitled to compensation. On August 5, 2015, the parties filed a Stipulation of Fact
concerning attorneys’ fees and costs. Additionally, pursuant to General Order #9,
petitioner’s counsel asserted that petitioner incurred no personal litigation costs in this
matter. Id. at para. 2.

       The parties’ stipulation indicates that respondent does not object to the amount
of $30,152.24 in attorneys’ fees and cost that petitioner is requesting.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.

2 The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2012).
      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award:

               A lump sum of $30,152.24 in the form of a check payable jointly to
                petitioner and petitioner’s counsel of record, Larry G. Michel, Esq.,
                for petitioner’s attorney fees and costs.

        The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.



                                                 s/ Thomas L. Gowen
                                                 Thomas L. Gowen
                                                 Special Master




3Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).